Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 and 3 – 30 have been examined. Claim 2 has been canceled by Applicant.

Allowable Subject Matter
Claims 1 and 3 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance: Li (8,602,442) discloses a stroller similar to the instant invention; however Li, either alone or in combination, neither discloses nor suggests a stroller comprising the release actuator having an actuation portion disposed inside a cavity between the first and second coupling part and a pulling portion extending outward, the pulling portion being pullable to cause the release actuator to rotate for contacting and urging the front guard latch to move from the locking position to the unlocking position, a frame latch disposed adjacent to the first and third coupling parts, the frame latch being movable between a locking state where the frame latch is engaged with the first and third coupling parts for locking the child stroller apparatus in the unfolded state, and an unlocking state where the frame latch is disengaged from one of the first and third coupling parts for rotation of the handle frame relative to the leg frame, the frame latch and the front guard latch being linked in movement, and the second coupling part includes a curved slot having a restraining portion, and the third coupling part is fixedly connected with a pin that is slidably connected with the curved slot, the restraining portion being configured to catch the pin for holding the front guard .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269. The examiner can normally be reached M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D WALTERS/Primary Examiner, Art Unit 3618